UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-50805 Hines Real Estate Investment Trust, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 20-0138854 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (888)220-6121 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated filer ý Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of August 8, 2008, 195.4 million shares of the registrant’s common stock were outstanding. TABLE OF CONTENTS PARTI– FINANCIAL INFORMATION Item1. Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations 3 Condensed Consolidated Statement of Shareholders’ Equity 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosures About Market Risk 38 Item4T. Controls and Procedures 39 PARTII– OTHER INFORMATION Item2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item6. Exhibits 40 SIGNATURES Certification of CEO pursuant to Section 302 Certification of CFO pursuant to Section 302 Certification of CEO & CFO pursuant to Section 906 1 PARTI FINANCIAL INFORMATION Item1.Consolidated Financial Statements. HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, 2008 December31, 2007 (In thousands, except per share amounts) ASSETS Investment property, net $ 2,283,656 $ 1,798,924 Investments in unconsolidated entities 346,271 361,157 Cash and cash equivalents 134,813 152,443 Restricted cash 8,286 3,463 Distributions receivable 6,887 6,890 Tenant and other receivables 53,247 28,518 Intangible lease assets, net 398,125 296,766 Deferred leasing costs, net 40,354 34,954 Deferred financing costs, net 8,200 7,638 Other assets 2,935 12,870 TOTAL ASSETS $ 3,282,774 $ 2,703,623 LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Accounts payable and accrued expenses $ 84,351 $ 66,267 Due to affiliates 9,231 8,968 Intangible lease liabilities, net 122,676 79,465 Other liabilities 20,897 17,128 Interest rate swap contracts 30,858 30,194 Participation interest liability 35,618 26,771 Distributions payable 29,002 24,923 Notes payable 1,515,088 1,216,631 Total liabilities 1,847,721 1,470,347 Commitments and contingencies (Note 9) Shareholders’ equity: Preferred shares, $.001par value; 500,000 preferred shares authorized, none issued or outstanding as of June 30, 2008 and December 31, 2007 — — Common shares, $.001par value; 1,500,000 common shares authorized as of June 30, 2008 and December 31, 2007; 189,873 and 159,409 common shares issued and outstanding as of June 30, 2008 and December 31, 2007, respectively 190 159 Additional paid-in capital 1,594,383 1,358,523 Accumulated deficit (173,640 ) (137,915 ) Accumulated other comprehensive income 14,120 12,509 Total shareholders’ equity 1,435,053 1,233,276 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 3,282,774 $ 2,703,623 See notes to the condensed consolidated financial statements. 2 HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Six Months Ended June 30, 2008 and 2007 (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 (In thousands, except per share amounts) Revenues: Rental revenue $ 78,278 $ 35,251 $ 143,078 $ 64,606 Other revenue 6,942 2,028 12,276 3,347 Total revenues 85,220 37,279 155,354 67,953 Expenses: Property operating expenses 21,841 9,704 40,124 16,833 Real property taxes 11,859 5,982 21,622 10,718 Property management fees 1,786 958 3,371 1,662 Depreciation and amortization 32,216 13,083 57,597 24,641 Asset management and acquisition fees 9,284 4,902 17,694 11,131 Organizational and offering expenses 1,695 1,104 3,614 3,501 General and administrative expenses 1,813 1,309 3,093 2,151 Total expenses 80,494 37,042 147,115 70,637 Income (loss) before other income (expenses), income tax expense and income allocated to minority interests 4,726 237 8,239 (2,684 ) Other income (expenses): Equity in losses of unconsolidated entities, net (2,181 ) (757 ) (4,116 ) (1,894 ) Gain (loss) on derivative instruments, net 26,780 15,209 (665 ) 15,847 Gain (loss) on foreign currency transactions — — (2 ) 134 Interest expense (20,900 ) (10,399 ) (38,952 ) (19,832 ) Interest income 361 2,460 1,610 2,861 Income (loss) before income tax expense and income allocated to minority interests 8,786 6,750 (33,886 ) (5,568 ) Provision for income taxes 51 (268 ) (464 ) (334 ) Income allocated to minority interests (732 ) (326 ) (1,375 ) (395 ) Net income (loss) $ 8,105 $ 6,156 $ (35,725 ) $ (6,297 ) Basic and diluted income (loss) per common share: Income (loss) per common share $ 0.05 $ 0.05 $ (0.21 ) $ (0.06 ) Weighted average number of common shares outstanding 178,536 115,588 171,840 102,136 See notes to the condensed consolidated financial statements. 3 HINES
